 367311 NLRB No. 38MERCY HEALTH SERVICES1While agreeing with his colleagues that the transferred registerednurses are an accretion to the existing unit, Member Devaney finds
it unnecessary to rely on their discussion of the Board's decision in
Gitano.2The presumption arises in the health care industry as it does inother industries. Manor Healthcare Corp., 285 NLRB 224 (1987).3Wallington is also the clinical manager of Cadillac's surgicalservices. There are other Cadillac clinical managers and clinical su-
pervisors who supervise other sections at Cadillac.Mercy Health Services North, a Division of Sistersof Mercy Health Corporation and Local 79,Service Employees International Union, AFL±
CIO, Petitioner. Case 7±UC±412May 28, 1993DECISION ON REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Regional Director's Decision and Order
(pertinent portions of which are attached). The Em-
ployer's request for review is granted. After careful
consideration of the entire record, the Board has de-
cided to affirm the Regional Director's decision
accreting the transferred registered nurses to the exist-
ing unit, as we find the result reached by the Regional
Director to be in accord with the Board's recently
issued decision in Gitano Distribution Center, 308NLRB 1172 (1992).1The Employer operates an acute care hospital in-cluding a dialysis unit in Cadillac. The Petitioner rep-
resents the 110 registered nurses at Cadillac. The Em-
ployer moved some of the dialysis work to a new dial-
ysis center in Baldwin which was staffed by two reg-
istered nurses transferred from Cadillac. The Employer
did not apply Cadillac's collective-bargaining agree-
ment to the Baldwin registered nurses. The Petitioner
seeks to have its bargaining unit at Cadillac clarified
to include the registered nurses at Baldwin.The Regional Director, calling the Baldwin facilitya ``spinoff'' of the dialysis treatment unit in Cadillac,
found Baldwin to be a satellite of and an integral part
of the Cadillac center. Examining traditional accretion
factors, the Regional Director concluded that the trans-
ferred registered nurses at Baldwin constituted an ac-
cretion to the Cadillac unit. In reaching this conclu-
sion, the Regional Director noted that the concern ex-
pressed by the Board in accretion situations not to pre-
clude the employees' free exercise of choice as to
union representation is mitigated here, since the group-
ing employed in Baldwin was part of a unit constitu-
ency which had selected the union as their bargaining
representative.Subsequent to the Regional Director's decision, theBoard issued its decision in Gitano in which the Boardheld that it will no longer apply a partial relocation or
spinoff analysis in determining whether the employer
is obligated to recognize and bargain with the union asthe representative of the employees at the new facility.Rather, the Board will begin with its long-held rebutta-
ble presumption that the unit at the new facility is a
separate appropriate unit. If the Board finds that the
presumption has not been overcomeÐthat the unit at
the new facility constitutes a separate, appropriate
unitÐthen the Board uses a simple fact-based majority
test to determine the bargaining obligation. Conversely,
if the Board finds that the presumption has been over-
comeÐthat the unit at the new facility does not con-
stitute a separate appropriate unitÐthen the Board will
(absent other facts not here relevant) accrete the em-
ployees involved to the existing bargaining unit.In determining whether the presumption has been re-butted, the Board looks to such factors as central con-
trol over daily operations and labor relations, including
the extent of local autonomy; similarity of employee
skills, functions, and working conditions; degree of
employee interchange; distance between locations; and
bargaining history, if any. Esco Corp., 298 NLRB 837(1990).Applying the analysis set forth in Gitano, we find,based on the record evidence, that the presumption of
a separate appropriate unit at the Baldwin facility has
been overcome.2Cadillac's dialysis unit continues tooperate as the Employer's main dialysis center, 7 days
a week, 24 hours a day. Baldwin operates only 3 days
a week for 13 hours a day. Baldwin's staff consists of
two former Cadillac dialysis registered nurses who use
the same skills and equipment and perform the same
functions performed by the registered nurses at Cad-
illac.We find that there is a commonality of day-to-daysupervision between the nurses at Cadillac and the
Baldwin RNs. The dialysis nurses at both facilities re-
port to Cadillac Clinical Manager Wallington (or the
supervisor covering for her)3if they have problemswithin her purview, i.e., staffing. Because the clinical
manager is not a dialysis-trained nurse, if dialysis
nurses in Baldwin have problems regarding patients'
physical problems, they speak to the same physician as
the dialysis nurses at Cadillac. The clinical manager
spends 40 hours a week at Cadillac and visits Baldwin
every 2 weeks. Although the manager spends most of
her time at Cadillac, the dialysis nurses at both facili-
ties are supervised by the same person; and to the ex-
tent that the clinical manager actually performs super-
vision, they are all supervised to the same degree.We also find that there is significant employee inter-change of registered nurses between the two facilities.
There are only two registered nurses at the Baldwin fa- 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Health Care Bargaining Unit Rules, 54 FR at 16341, 284 NLRBat 1588 (1989). In the Rules, the Board stated:we agree that units of two or three employees, or of similarlysmall numbers of employees, would in many cases be
impractically small, especially in the health care industry. Where
so few employees are involved, it can be argued with some de-
gree of persuasiveness that despite the shared, unique concerns
and backgrounds that would otherwise make the separate units
appropriate, these concerns are outweighed by concerns over
disproportionate, unjustified costs and undue proliferation of
units. ... [A] petitioned-for unit of five employees or fewer

shall constitute an ``extraordinary circumstance.''cility. During the approximately 4-1/2-month periodbetween the opening of the Baldwin facility and the in-
stant hearing, Baldwin nurses filled in at Cadillac
four±five times (one went to Cadillac three±four times,
one once), an average of once a month. When either
Baldwin nurse is unavailable for duty, Cadillac nurses
are asked to fill in. This has happened between two±
four times in the 4-1/2-month period. Although in raw
numbers the interchange here appears to be relatively
small, those numbers must be balanced against the fact
that the entire Baldwin staff has filled in at Cadillac
and because there are only two of them, their partici-
pation in interchange will continue to be either 50 per-
cent or 100 percentÐsubstantial figures to say the
least.The Employer treats Cadillac and Baldwin as sepa-rate profit making centers for administrative and ac-
counting purposes and they are separately licensed.
The payroll work for Baldwin is apparently carried out
at Cadillac, although the pay structure is different as
a result of the Employer's decision not to apply the
Cadillac contract to Baldwin. The vice president of
human resources of the Employer is ultimately respon-
sible for personnel matters at both the Baldwin and
Cadillac facilities. While Cadillac employs its own di-
rector of human resources, the clinical nurse from Cad-
illac who supervises the Baldwin registered nurses also
apparently functions as the human resource manager at
Baldwin. Baldwin's policy and procedural manual is
based on Cadillac's manual, modified only to reflect
the limited nature of health care service provided at
Baldwin and the differences in the layout of the new
facility. The procedures with respect to dialysis equip-
ment remain virtually identical to those set forth in the
Cadillac manual. Cadillac's technician maintains Bald-
win's dialysis equipment during periodic visits. Pa-
tients have been transferred from Baldwin to Cadillac
and the Baldwin registered nurses are in daily tele-
phone communication with the dialysis unit at Cadillac
regarding these patients.The cases relied on by the Employer are distinguish-able. In Towne Ford Sales, 270 NLRB 311 (1984), theBoard refused to accrete employees who transferred to
a new location across the street from the original facil-
ity where both facilities had their own onsite managers
who hired employees and directed work in their own
facility and where there was no day-to-day contact be-
tween employee groups. In Compact Video Services,284 NLRB 117 (1987), the Board found that factors
militating against accretion outweighed those in favor
of accretion. Only one employee at the shipping and
receiving facility shared supervision with employees at
the video editing facility. No bargaining unit employ-
ees ever filled in for the shipping and receiving em-
ployees, nor did shipping and receiving fill in for unit
employees. The majority of the editing employees per-formed work of higher skill and creativity and forhigher pay than the shipping and receiving employees.
All but one shipping and receiving facility employee
had been excluded from a unit of postproduction em-
ployees when they had worked for the employer pur-
chased by Compact Video.Here, by contrast, the factors in favor of accretionof the Baldwin registered nurses to the Cadillac unitÐ
common skills and functions, common supervision,
interchange, and daily telephone contact between the
employee groupsÐoutweigh factors militating against
accretionÐthe 40-mile geographic distance between
the two locations and the differences in hours of oper-
ation and pay structure. Although the Cadillac and
Baldwin facilities are of unequal size and purpose, that
fact would seem to weigh more heavily in favor of
accreting the two dialysis RNs to the hospital unit rath-
er than the reverse. In particular, we are not unmindful
of the fact that a separate appropriate unit at Baldwin
would consist of only two employees, not an irrelevant
factor in the health care industry.4In these circumstances, the presumption of a sepa-rate, appropriate unit at Baldwin has been rebutted. We
find, therefore, that the Baldwin registered nurses areaccreted to the Cadillac unit. St. Regis Paper Co., 239NLRB 688 (1978).Although the Regional Director did not analyze theaccretion issue in terms of the presumptive appro-
priateness of a separate Baldwin unit, he considered
the same factors relied on here and reached the same
conclusion, that the Baldwin registered nurses are ap-
propriately accreted to the Cadillac unit. Accordingly,
the Regional Director's decision is affirmed.APPENDIXRegional Director's Decision and Order4. The Employer, Mercy Health Services North, a Divisionof Sisters of Mercy Health Corporation, owns and operates
a hospital in Cadillac, Michigan, known as Mercy Hospital-
Cadillac, a dialysis center in Baldwin, Michigan, known as
the Baldwin Renal Care Clinic (Baldwin Clinic), as well as
a hospital located in Grayling, Michigan, known as the
Mercy Hospital-Grayling.On June 5, 1990, the Petitioner in the instant case was cer-tified as the exclusive bargaining agent of a unit of registered 369MERCY HEALTH SERVICES3The certified unit is:All regular full-time and part-time registered nurses employedby the Employer at its 400 Hobart Street, Cadillac, Michigan fa-
cility; but excluding casual employees, guards and supervisors as
defined in the Act and all other professionals and non-profes-
sionals.nurses employed by the Employer at the Mercy Hospital-Cadillac.3The Employer opened the Baldwin Clinic on June1, 1991, in a location which is about 40 to 45 miles away
from Mercy Hospital-Cadillac. Since its opening, the Bald-
win Clinic has been staffed with two registered nurses who
up until June 5 had been employed by the Employer at
Mercy Hospital-Cadillac. The Petitioner herein seeks to have
its bargaining unit at the Mercy Hospital-Cadillac clarified to
include the registered nurses who, since June 5, 1991, have
been employed at the Baldwin Clinic.In or about November 1990, during the time when the Pe-titioner and the Employer were negotiating their first collec-
tive-bargaining agreement for the Cadillac RN unit, the Em-
ployer posted job vacancies for the RN positions at what was
later to become the Baldwin Clinic. Two registered nurses,
both members of the bargaining unit, bid on and were ac-
cepted for the RN positions for the Baldwin dialysis center.
One of these registered nurses, Jim Lentz, was then a mem-
ber of the Petitioner's bargaining team. During the negotia-
tions, there was little, if any, discussion with respect to
whether or not the registered nurses who were to be em-
ployed at the Baldwin Clinic would be included in the bar-
gaining unit. The Petitioner did not demand that the recogni-
tion clause be amended to include these registered nurses.
According to the Employer's witness, there was no discus-
sion of the Baldwin facility at the bargaining table. The
Union witness, Jim Lentz, recalled that there was some dis-
cussion of the new facility. However, he did not recall that
the Union ever specifically requested that the registered
nurses who were to be employed there be included in the
Cadlllac unit. The collective-bargaining agreement was rati-
fied in April 1991 and went into effect on May 1, 1991On June 5, 1991, the Baldwin Clinic opened to carry outits dialysis treatment operations. Its only staff consisted of
the two registered nurses who had transferred from Mercy
Hospital-Cadillac. The two registered nurses who are em-
ployed at the Baldwin Clinic are supervised by Nancy
Wallington, the clinical manager, who is stationed at Mercy
Hospital-Cadillac and visits the Baldwin Clinic once every 2
weeks, for 1 day. She also directly supervises the registered
nurses who work in the dialysis unit at Mercy Hospital-Cad-
illac.The two registered nurses currently employed at the Bald-win Clinic received their dialysis training at Mercy Hospital-
Cadillac. Jim Lentz was an RN in the dialysis unit at Cad-
illac at the time he was selected for the Baldwin position.
Laurie Faris, the other RN now employed at Baldwin, had
been a registered nurse in the Cadillac intensive care unit;
after being selected for the Baldwin Clinic position, she
trained in the dialysis unit at Cadillac before the opening of
Baldwin.The registered nurses employed at the Baldwin Clinicwork Monday, Wednesday, and Friday, and their shift is gen-
erally from 5:30 a.m. to 6:30 p.m. On the other hand, Mercy
Hospital-Cadillac is open 7 days a week, 24 hours each day.
Registered nurses there cover shifts for the entire 24-hour pe-riod. The registered nurses at Baldwin use the same type ofequipment and have the same skills as their counterpart reg-
istered nurses in the dialysis unit at Cadillac. A technician
from Cadillac visits the Baldwin Clinic periodically to main-
tain the equipment. Furthermore, the registered nurses at theBaldwin Clinic are in daily phone communication with the
dialysis unit at Cadillac. Some patients have been transferred
from Baldwin to Cadillac, especially those patients requiring
acute care. Since June 5, 1991, there has continued to be
some interchange of registered nurses between the two facili-
ties. On two occasions, registered nurses from Cadillac have
filled in at the Baldwin facility. On a handful of occasions,
the two registered nurses from Baldwin have filled in at the
Cadillac facility.Because the registered nurses at the Cadillac facility havebeen covered by a collective-bargaining agreement, they have
a different pay structure than do the registered nurses at
Baldwin. Both Jim Lentz and Laurie Faris received the same
rate of pay they had at Cadillac when they started at the
Baldwin facility. However, since transferred to Baldwin, they
have received raises under the merit pay system that Mercy
Hospital Services North uses for its unrepresented employ-
ees, the same pay raise system that is in place at Mercy Hos-
pital-Grayling.The three facilities, Cadillac, Grayling, and Baldwin, aretreated for administrative and accounting purposes as sepa-
rate profit-making centers by the Employer and are licensed
by the State as separate medical facilities. However, each is
also an administrative segment of Mercy Health Services
North. The payroll work for the Baldwin Clinic is apparently
carried out at Mercy Hospital-Cadillac; however, the payroll
checks come from Mercy Health Services North. The vice
president of human resources of Mercy Health Services
North is ultimately responsible for personnel matters at each
of the three facilities. However, Cadillac and Grayling facili-
ties each employ their own directors of human resources.
Nancy Wallington, apparently functions as the human re-
source manager at Baldwin, inasmuch as she testified that
with respect to human resource matters at the Baldwin facil-
ity, she reports directly to the Mercy Health Services North
vice president of human resources. The Baldwin Clinic has
issued its own policy and procedural manual. According to
testimony, however, this policy and procedural manual is a
modified version of what is in place in Cadillac. It was
modified only to reflect the limited nature of health care
services provided at Baldwin and the differences in the lay-
out of the new facility. However, the procedures with respect
to dialysis treatment remain virtually identical to those set
forth in the Cadillac procedure manual.The Board's policy is to find an accretion only where theadditional employees sought to be included in the unit have
little or no separate group identity, and thus cannot be con-
sidered to constitute a separate appropriate bargaining unit.
Also, an accretion will only be found to have occurred when
the employees sought to be added have an overwhelming
community of interest with the preexisting unit. The Board
follows a restrictive policy with respect to accretion because
such a finding precludes employees from exercising their
rights to choose their bargaining representative. See, e.g.,
Town Ford Sales, 270 NLRB 311 (1984), enfd. 759 F.2d 477(9th Cir. 1985); Compact Video Services, 284 NLRB 117(1987). 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The criteria the Board examines to determine whether ornot there is an accretion include: the integration of oper-
ations, the degree of interchange of employees, commonality
of day-to-day supervision, similarity of working conditions,
common control over labor relations, collective-bargaining
history, and geographic proximity. Compact Video Services,supra. Furthermore, the Board has long held that during the
term of a contract, unit clarification is not an appropriate
procedure for upsetting an agreement or an established prac-
tice with respect to the unit placement of employees. See,
e.g., Massachusetts Teacher Assn., 236 NLRB 1427, 1429(1976); SunarHauserman, 273 NLRB 1176, 1177 (1984);Boston Cutting Die Co., 258 NLRB 771, 772 (1981).After analyzing the record evidenced in accordance withthe above-described criteria, I have concluded that the reg-
istered nurses do constitute an accretion to the unit of reg-
istered nurses employed by the Employer at the Cadillac fa-
cility. In essence, the Baldwin facility is a spinoff of the dial-
ysis treatment unit in Cadillac. It is a satellite of and an inte-
gral part of the Cadillac center. The dialysis treatment, in-
stead of continuing to be centralized in Cadillac, is now bi-
furcated into two treatment units. In support of this finding,
I note that the RNs currently employed at the Baldwin Clinic
worked in the bargaining unit in Cadillac until they were
transferred to the new facility, received their training there,
and since the opening of the new facility, have performed the
same type of work, have used the same type of equipment,
and are under the same supervision as the RNs employed in
Cadillac in the dialysis unit. In performing their job duties,
the RNs at Baldwin are in daily phone contact with the RNs
at the Cadillac facility on patient care matters and, on occa-
sion, there have been temporary transfers between the two
facilities. The above factors, which strongly militate in favor
of finding of an accretion, outweigh the geographic separa-
tion of the two facilities and the Employer established butsmall disparities between the terms and conditions of em-
ployment of the RNs at the two facilities. The differences in
pay appear to be a result of the Employer's decision not totreat them as bargaining unit employees, rather than any sig-nificant differences between the positions at the two facili-
ties. See, e.g., Universal Security Instruments, 250 NLRB661, 662, 670 (1980), enfd. in pertinent part 649 F.2d 247
(4th Cir. 1981). In finding an accretion herein, the concern
expressed by the Board not to preclude the employees' free
exercise of choice as to union representation is mitigated,
since the grouping employed in Baldwin were a part of a
unit constituency which had selected the union as their bar-
gaining representative.Finally, the brief bargaining history does not preclude thefinding of accretion herein. Although the Petitioner did know
of the Employer's plans to open the new facility during their
negotiations, the exclusion or inclusion of the RNs selected
for transfer to that facility was not discussed at the bargain-
ing table, and the new positions did not come into existence
until after the contract went into effect. Thus, it cannot be
said that the Employer and Petitioner had an established
practice or an agreement concerning whether the registered
nurses employed at the Baldwin facility would be excluded
from the unit. Cf. St. Francis Hospital, 282 NLRB 950, 951(1987).ORDERIt is hereby ordered that the unit represented by the Peti-tioner at Mercy Hospital-Cadillac is hereby clarified to in-
clude the registered nurses employed at the Baldwin Clinic.
The following constitutes a unit appropriate for the purposeof collective bargaining within the meaning of Section 9(b)
of the Act:All full-time and regular part-time registered nurses em-ployed by the Employer at its 400 Hobart Street, Cad-
illac, Michigan facility and at its 4967 Michigan Ave-
nue, Baldwin, Michigan facility; but excluding guard
and supervisors as defined in the Act and all other pro-
fessionals and non-professionals.